Title: John S. Skinner to Thomas Jefferson, 30 January 1820
From: Skinner, John Stuart
To: Jefferson, Thomas


					
						Dear Sir—
						
							Washington
							Jany 30th 1820.
						
					
					Observing on the part of our countrymen a disposition to abandon visionary & profitless speculations, for the cultivation of more certain and solid sources of social comfort & happiness; it struck me that a publick journal, which should afford the means of promulgating scientific researches, and of recording the results of actual experiment; as connected with Agriculture and Internal Improvements, would facilitate improvements in these two great objects, and would, of course, prove highly beneficial to the best interests of society. Accordingly in April last I projected a weekly a publication, and, without concert or cooperation, sent it forth under the title of The American Farmer. The flattering manner in which it was greeted, by Gentlemen of judgment and distinction in all the States at once convinced me, that I had awakened hopes of  usefulness, which it would require all the zeal I could exercise, and all the aid I could command, to justify & realise—Happily for my undertaking, the liberal & communicative spirit of my  subscribers, and friends, has enabled me to embody a mass of facts and of information, more useful and various, than could have been supplied by the researches and experience of an Individual Editor—In truth my chief participation has been merely that of selection & arrangement—
					The two accompanying papers which I find on the table of my friend, Com Porter, to whom (with Mrs S) I am now on a visit, will give you an idea of the form and plan of my Humble labours in the cause of Husbandry—I should not have ventured to tresspass upon you in your present retreat, where you have a right to appropriate to yourself, the rem in ease, and tranquil enjoyments, the remnant of a life which has been devoted with so much effect, to the glory and happiness of your country; if the enclosed letter had not encouraged me to hope that you would not think it too troublesome to give the information of which it speaks—
					Mr Pickering was amongst my earliest subscribers, & promises to communicate under the sanction of his name, well known & respected in Agricultural annals, such facts & experience as may appear to be useful and connected with the leading objects of the American Farmer—
					I feel the more solicitous to obtain your recollections of the process of making cheese of the kind mentioned—because in Maryland, there is not, to my knowledge, more than one man who has ever undertaken to make cheese at all; and it is believed that in all the more southern states, where my paper is in very general circulation; Agriculturists are as utterly ignorant of the whole process as in Maryland—and, assuredly it is highly, disreputable to our countrymen, to remain thus uninformed, about the manufacture of that an important and wholesome article of daily consumption,—andfor the making of which the materials, at hand,  are so abundant!
					The previous communication to which Mr Pickering refers is principally on the subject of the comparative value of Irish Potatoes & ruta=baga—as food for live stock—it will
					If Sir you should kindly spare as much time as to give the desired information, your letter addressed to me at Washington, will find me there at any time within the next  twelve days—with sincere respect your Obt St
					
						
							J S Skinner
						
					
				